DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 01/28/2021.  Claims 1-21 are still pending in the application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  In the response filed on 01/28/2021, the Applicant has meticulously pointed out the difference between the claimed invention in the amended claims 1-20 in that “it is the paging message that carries the downlink data and UE ID.”  On the other hand, the applied art of Chou discloses “delivering an UE ID and one bit indicator in the paging message to UE, while the DL small packet (“DRB” shown in FIG. 4) is transmitted after eNB receives the UE ID feedback from the UE and sends RAR response to UE afterwards, rather than being carried in the paging message as claimed.”  Specifically, the prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention comprising, among other things, novel and unobvious limitations of  "sending, from a base station, a paging message in a wireless notification area, the paging message carrying downlink data need to be sent to user equipment (UE) and an identifier of the UE without establishing a connection between the base station and UE, wherein the downlink data are identified with the identifier of the UE," as receiving, by user equipment (UE), a paging message sent by a first base station; acquiring, in response to detecting the paging message carrying downlink data and an identifier of the UE sent by a second base station to the UE without establishing a connection between the base second station and UE, wherein the downlink data are identified with the identifier of the UE, the downlink data, and generating a receipt confirmation message indicative of the UE successfully receiving the downlink data," as recited in group claims 10-12,
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        February 9, 2021